972 F.2d 351
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Martin Edward LEWIS, Plaintiff-Appellant,v.Henry P. RUSSE, et al., Defendants-Appellees.
No. 90-2731.
United States Court of Appeals, Seventh Circuit.
April 29, 1991.Rehearing and Rehearing In BancDenied Sept. 13, 1991.

Before CUMMINGS, CUDAHY and FLAUM, Circuit Judges.


1
This matter comes before the court for its consideration of the following documents:


2
1.  MOTION TO DEFER APPELLEE'S BRIEF AND RENEWED MOTION FOR SUMMARY AFFIRMANCE filed herein on April 18, 1991, by counsel for the defendants-appellees.


3
2. MOTION IN OPPOSITION TO DEFENDANTS-APPELLEES' MOTION TO DEFER APPELLEES' BRIEF and a MOTION IN OPPOSITION TO DEFENDANTS-APPELLEES' RENEWED MOTION FOR SUMMARY AFFIRMANCE filed herein on April 24, 1991, by pro se plaintiff-appellant.


4
3. APPELLANT'S MAIN BRIEF AND APPENDIX filed herein on April 15, 1991, by pro se appellant.


5
On consideration thereof,


6
We have reviewed the submissions filed to date in this case and are persuaded that further briefing is unnecessary.   Mather v. Mundelein, 869 F.2d 356 (7th Circuit 1989).   Based on the arguments set forth in appellant's brief, we are convinced that summary affirmance of the district court's order of July 9, 1990, is appropriate.   Accordingly,


7
IT IS ORDERED that the judgment appealed from is AFFIRMED.   Each party shall bear their own costs on appeal.